DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-13 is/are pending.  Claim(s) 2-3, 6-7, and 9 is/are withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8, and 10-13 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
The Examiner notes the prior art to Deacon was re-used herein.  Applicant’s arguments are directed to amended claim language for which new art has been cited as detailed below in the prior art rejection section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kellan (US 6,241,777 B1).
Regarding Claim 1, Kellan teaches an ophthalmic device (e.g. abstract, Figures 1-4) comprising: 
an optic (e.g. Figure 1, #12) including an optic axis extending through an anterior surface and a posterior surface of the optic in a substantially perpendicular direction, wherein the optic is configured such that the optic axis extends substantially parallel to an optical axis of an eye when implanted into an eye (e.g. Figure 2, optical axis is OA and the optic axis a substantially parallel axis through optic #12); and
a haptic structure coupled with the optic (e.g. Figure 1, #s 14) and for retaining the ophthalmic device within a capsular bag of the eye (e.g. column 5, lines 22-27), at least a portion of the haptic structure having a cross-section spanning in a direction that is substantially parallel to the optic axis (e.g. Figures 2-3) and a peripheral surface forming an outer periphery of the cross-section (e.g. Figures 2-3), at least a portion of the peripheral surface for contacting the capsular bag (as the peripheral surface includes the radially outermost edges, at least these edges will contact the capsular bag when implanted in the capsular bag) and being smoothly curved (e.g. Figures 2-3, curved). 

Regarding Claim 5, the haptic structure is a closed-loop haptic structure (e.g. Figure 1). 
Claim 8, the cross-section is concave (e.g. annotated Figure 2 below). 

    PNG
    media_image1.png
    337
    787
    media_image1.png
    Greyscale

Annotated Figure 2, Kellan


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 10-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellan (US 6,241,777 B1) as discussed supra, in view of Deacon, et al (Deacon) (US 2008/0077238 A1).
Regarding Claims 4 and 11, Kellan discloses the invention substantially as claimed but fails to teach the haptic structure has at least one structure for reducing posterior capsular opacification (PCO), a feature for reducing PCO, a first coating for reducing PCO and a second coating on at least a portion of the peripheral surface for reducing adherence of the haptic structure to the capsular bag. 
Deacon teaches a structure for reducing PCO on a haptic support feature (e.g. Figures 6-7, [0053], [0012]). 
Deacon and Kellan are concerned with the same field of endeavor as the claimed invention, namely intraocular lenses. 

Regarding Claim 12, the haptic structure has a first coating for reducing PCO (the first coating is made of the texturing discussed supra for claim 4). 

Regarding Claim 10, the combination of Kellan and Deacon teach the limitations of claim 10 as discussed supra for claims 1, 4-5, and 8.



Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellan (US 6,241,777 B1) in view of Deacon, et al (Deacon) (US 2008/0077238 A1) as discussed supra, and further in view of Avery, et al (Avery) (US 2009/0076603 A1).
Regarding Claim 13, the haptic structure has a first coating for reducing PCO (the first coating is made of the texturing discussed supra for claim 4).
The combination of Kellan and Deacon discloses the invention substantially as claimed but fails to teach a second coating on at least a peripheral surface for reducing adherence of the haptic structure to the capsular bag. 

Avery and the combination of Kellan and Deacon are concerned with the same field of endeavor, namely coatings for IOL haptics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kellan and Deacon such that there is a coating on at least a portion of the peripheral surface for reducing adherence of the haptic to the capsular bag as taught by Avery in order to provide for rapid release of the haptic (e.g. Avery, [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/22/2021